 
EXECUTION VERSION


AMENDMENT NO. 1 TO THE CREDIT AGREEMENT
 
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT, dated as of December 11, 2013 (this
“Amendment”), by and among CENVEO CORPORATION, a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the “Administrative Agent”), under the Credit Agreement (as defined below), each
INCREASE LOAN LENDER (as defined below) and each of the other LENDERS party
hereto and each of the other LOAN PARTIES party hereto.
 
WHEREAS, reference is hereby made to the Credit Agreement dated as of April 16,
2013 (as amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Credit Agreement”),
among Cenveo, Inc., the Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender, the other agents party thereto and each Lender from time
to time party thereto;
 
WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower may
obtain Revolving Commitment Increases by, among other things, entering into an
Amendment in accordance with the terms and conditions of the Credit Agreement;
 
WHEREAS, the Borrower has notified the Administrative Agent that it is
requesting an increase in Commitments in the amount set forth on Schedule 1
hereto (the “Revolving Commitment Increases”) pursuant to Section 2.15(b) of the
Credit Agreement and the Administrative Agent has notified each Lender of such
request; and
 
WHEREAS, each Person identified on Schedule 1 hereto (each, an “Increase Loan
Lender”, and collectively, the “Increase Loan Lenders”) has agreed (on a several
and not a joint basis), subject to the terms and conditions set forth herein and
in the Credit Agreement, to provide a Revolving Commitment Increase in the
amount set forth opposite such Increase Loan Lender’s name on Schedule 1 hereto
(and the total amount of Revolving Commitment Increases made pursuant to this
Amendment shall be $30,000,000).
 
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
 
Section 1. Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein (including, without limitation, in the preamble
and recitals hereto) which is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement.  Each reference to “this
Agreement”, “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference to the Credit Agreement contained in the Credit Agreement shall, after
this Amendment becomes effective, refer to the Credit Agreement as amended
hereby.  This Amendment is a “Loan Document” as defined under the Credit
Agreement.
 
Section 2. Revolving Commitment Increase.
 
(a) The Borrower and each Increase Loan Lender hereby agree that, subject to the
satisfaction of the conditions in Section 5 hereof, on the Amendment No. 1
Effective Date (as defined below), the Revolving Commitment Increase of such
Increase Loan Lender shall become effective and the Revolving Commitments shall
be deemed increased by the amount of the Revolving Commitment Increases of such
Increase Loan Lenders in the amounts set forth on Schedule 1 hereto.  Pursuant
to Section 2.15 of the Credit Agreement, the Revolving Commitment Increases
shall be Revolving Commitments for all purposes under the Credit Agreement and
each of the other Loan Documents and
 


 
 

--------------------------------------------------------------------------------

 


shall have terms identical to the Revolving Commitments outstanding under the
Credit Agreement immediately prior to the date hereof (but giving effect to any
amendments hereunder).
 
(b) Each Increase Loan Lender acknowledges and agrees that upon the Amendment
No. 1 Effective Date, such Increase Loan Lender shall be a “Lender” under, and
for all purposes of, the Credit Agreement and the other Loan Documents, and
shall be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder.
 
(c) After giving effect to such Revolving Commitment Increases, the Revolving
Commitment of each Revolving Lender shall be as set forth on Schedule 2 hereto
(and such Schedule 2 shall supersede Schedule 2.01 to the Credit Agreement).
 
Section 3. Reallocation.  The reallocation of the Lenders’ Revolving Loans
contemplated by Section 2.15(c) with respect to any increase in the Revolving
Commitments shall occur with respect to the Revolving Commitment Increases
contemplated hereby on the Amendment No. 1 Effective Date, and the Increase Loan
Lenders shall make such Revolving Loans on the Amendment No. 1 Effective Date as
may be required to effectuate such reallocation.  Furthermore, on the Amendment
No. 1 Effective Date, all participations in Letters of Credit and Swingline
Loans shall be reallocated pro rata among the Lenders after giving effect to the
Revolving Commitment Increases contemplated hereby.
 
Section 4. Representations Correct. By its execution of this Amendment, each
Loan Party hereby certifies that:
 
(a) This Amendment has been duly authorized by all necessary corporate or other
organizational action and has been duly executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
 
(b) Neither the execution, delivery or performance by any Loan Party of this
Amendment (i) will contravene any provision of any law, statute, rule or
regulation or any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Collateral Documents) upon any of the property
or assets of any Loan Party or any of its respective Subsidiaries pursuant to
the terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Loan Party or any of its Subsidiaries is a party or by which it or
any of its property or assets is bound or to which it may be subject (except, in
the case of preceding clauses (i) and (ii), any contravention, breach, default
and/or conflict, that would not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect) or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Loan Party or any of its
respective Subsidiaries;
 
(c) Except to the extent the failure to obtain or make the same would not
reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Amendment No. 1 Effective Date and which remain in full
force and effect on the Amendment No. 1 Effective Date and (y) filings which are
necessary to perfect the security interests created under the Collateral
Documents), or exemption by, any governmental or public body or
 


 
-2-

--------------------------------------------------------------------------------

 


authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Loan Party to authorize, or is required to be obtained or made
by, or on behalf of, any Loan Party in connection with, the execution, delivery
and performance of this Amendment; and
 
(d) All proceeds of the Revolving Loans incurred on the Amendment No. 1
Effective Date will be used by the Borrower to prepay a portion of the amounts
outstanding under the Second Amended and Restated Credit Agreement.
 
Section 5. Effectiveness.  This Amendment shall become effective as of the date
hereof (the “Amendment No. 1 Effective Date”), subject to the satisfaction or
waiver of the following conditions:
 
(a) Counterparts of this Amendment shall have been executed and delivered by the
Borrower, the other Loan Parties, each Increase Loan Lender party hereto, the
Required Lenders and the Administrative Agent;
 
(b) The Administrative Agent’s receipt of a duly executed certificate of an
appropriate officer of each Loan Party as the Administrative Agent may require,
certifying (i) that the copies of each Loan Party’s certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, (x) as
certified and delivered to the Administrative Agent on the date that such Loan
Party became a Loan Party, remain in full force and effect as of the Amendment
No. 1 Effective Date without modification or amendment since such original
delivery or (y) as certified as of a recent date by the appropriate Governmental
Authority of the jurisdiction of such Loan Party’s organization or formation and
attached to such officer’s certificate, are true, correct and complete and in
full force and effect as of the Amendment No. 1 Effective Date, (ii) that the
copies of each Loan Party’s resolutions approving and adopting this Amendment,
the transactions contemplated herein, and authorizing the execution and delivery
thereof, as attached to such officer’s certificate, are true, correct and
complete copies  and in full force and effect as of the Amendment No. 1
Effective Date and (iii) as to incumbency certificates identifying the officers
of each Loan Party that are authorized to execute this Amendment and to act on
such Loan Party’s behalf in connection with this Amendment and the other Loan
Documents;


(c) The Administrative Agent shall have received certificates of good standing
or the equivalent (if any) for each Loan Party from such Loan Party’s
jurisdiction of organization or formation, in each case certified as of a recent
date by the appropriate Governmental Authority;


(d) The Administrative Agent shall have received from Ian R. Scheinmann, Esq.,
Senior Vice President, Legal Affairs of Holdings, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Amendment No. 1
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent;
 
(e) The Administrative Agent shall have received from Hughes Hubbard & Reed LLP,
special counsel to the Loan Parties, an opinion addressed to the Administrative
Agent and each of the Lenders and dated the Amendment No. 1 Effective Date in
form and substance reasonably satisfactory to the Administrative Agent;
 
(f) The Administrative Agent shall have received from Davis Graham & Stubbs LLP,
special Colorado counsel to the Loan Parties, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Amendment No. 1
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent;
 


 
-3-

--------------------------------------------------------------------------------

 


(g) The Administrative Agent shall have received from DLA Piper LLP, special
Georgia, Maryland, Massachusetts, North Carolina and Virginia counsel to the
Loan Parties, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Amendment No. 1 Effective Date in form and substance
reasonably satisfactory to the Administrative Agent;
 
(h) The Administrative Agent shall have received from Bose McKinney & Evans LLP,
special Indiana counsel to the Loan Parties, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Amendment No. 1
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent;
 
(i) The Administrative Agent shall have received from Fasken Martineau DuMoulin
LLP, special Ontario counsel to the Canadian Guarantors, an opinion addressed to
the Administrative Agent and each of the Lenders and dated the Amendment No. 1
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent;
 
(j) The Administrative Agent shall have received from Stewart McKelvey, special
Nova Scotia counsel to the Canadian Guarantors, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Amendment No. 1
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent;
 
(k) The Administrative Agent shall have received a certificate of an appropriate
officer of the Borrower that (i) the conditions to increasing the Revolving
Commitments set forth in Section 2.15 of the Credit Agreement are satisfied as
of the Amendment No. 1 Effective Date, (ii) after giving effect to this
Amendment, the representations and warranties in Section 4 of this Amendment are
true and correct in all material respects as of the Amendment No. 1 Effective
Date and (iii) no Default exists, or would result from the Borrowing of the
Loans on the Amendment No. 1 Effective Date;
 
(l) (i) The Administrative Agent shall have received, for the account of each
Increase Loan Lender, the upfront fees payable by the Borrower as agreed between
the Borrower and each Increase Loan Lender and (ii) all reasonable out-of-pocket
costs and expenses of the Administrative Agent, including all reasonable
invoiced fees and expenses of one primary counsel to the Administrative Agent,
to the extent invoiced at least two (2) Business Day prior to the date hereof,
shall have been paid or reimbursed, on or prior to the Amendment No. 1 Effective
Date;
 
(m) (x) no Default shall exist after giving effect to the Revolving Commitment
Increases contemplated by this Amendment and any Revolving Loans made pursuant
thereto on the Amendment No. 1 Effective Date and (y) after giving effect to
such Revolving Commitment Increases and this Amendment, the conditions of
Section 4.02(a) and (b) of the Credit Agreement are satisfied (it being
understood that all references to “the date of such Borrowing” or similar
language in such Section 4.02(a) shall be deemed to refer to the Amendment No. 1
Effective Date);
 
(n) Availability on the Amendment No. 1 Effective Date, after giving effect to
(i) this Amendment and (ii) the use of proceeds of the Revolving Loans made on
the Amendment No. 1 Effective Date, shall not be less than $28,750,000;
 
(o) The Administrative Agent shall have received a Notice of Borrowing; and
 
(p) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determinations with
respect to the Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and the applicable Loan Party relating thereto) and, if any such Mortgaged
 


 
-4-

--------------------------------------------------------------------------------

 


Property is located in a special flood hazard area, evidence of flood insurance
pursuant to Section 6.07 of the Credit Agreement.
 
Section 6. Fees Generally.  All fees payable hereunder shall be in all respects
fully earned, due and payable on the Amendment No. 1 Effective Date and
non-refundable and non-creditable thereafter.
 
Section 7. Acknowledgments.  Each Loan Party hereby expressly acknowledges the
terms of this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby,
(ii) in the case of each Guarantor, its guarantee of the Obligations (including,
without limitation, the Obligations that may arise pursuant to the Revolving
Commitment Increases) under the Collateral Documents and (iii) its grant of
Liens on the Collateral to secure the Obligations (including, without
limitation, the Obligations that may arise pursuant to the Revolving Commitment
Increases) pursuant to the Collateral Documents.
 
Section 8. Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except in accordance with Section 11.01 of the
Credit Agreement.
 
Section 9. Liens Unimpaired.  After giving effect to this Amendment, neither the
modification of the Credit Agreement effected pursuant to this Amendment nor the
execution, delivery, performance or effectiveness of this Amendment:
 
(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or
 
(b) except as contemplated by Section 10 hereof, requires that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens.
 
Section 10. Post-Closing Conditions.
 
(a) Within ninety (90) days after the Amendment No. 1 Effective Date (or such
longer period of time as may be agreed by the Administrative Agent), with
respect to each existing Mortgage, the Borrower shall provide the Administrative
Agent the following items, in each case in form and substance reasonably
acceptable to the Administrative Agent:
 
(i)  
an amendment to each existing Mortgage (each, a “Mortgage Amendment”) together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, duly executed by the appropriate Loan Party;

 
(ii)  
counterparts of the Mortgage Amendments duly executed, acknowledged and
delivered by the appropriate Loan Party and in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid second and subsisting
Lien (subject only to Liens set forth on Schedule 5.08(b) of the Credit
Agreement and Liens otherwise permitted by Section 7.01 of the Credit Agreement)
on the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and evidence that all required filing,
documentary, stamp,

 


 
-5-

--------------------------------------------------------------------------------

 


intangible and recording taxes and fees have been paid (or that arrangements for
the payment thereof satisfactory to the Administrative Agent have been made);
 
(iii)  
with respect to each Mortgage Amendment, a title search dated within thirty (30)
days of delivery of such Mortgage Amendment conducted by a title insurance
company which reflects that the Mortgaged Property subject to such Mortgage
Amendment is free and clear of all defects and encumbrances other than Liens set
forth on Schedule 5.08(b) of the Credit Agreement and Liens otherwise permitted
by Section 7.01 of the Credit Agreement; and

 
(iv)  
evidence of the insurance required by the terms of the Mortgages and
Section 6.07 of the Credit Agreement.

 
(b) Within thirty (30) days after the recording of each Mortgage Amendment, or
such longer period as agreed to by the Administrative Agent in its reasonable
discretion, a confirmatory lien search conducted by a title insurance company
that the Mortgage Amendment was duly recorded and that the Mortgaged Property
subject to such Mortgage Amendment was free and clear of all defects and
encumbrances other than Liens set forth on Schedule 5.08(b) of the Credit
Agreement and Liens otherwise permitted by Section 7.01 of the Credit Agreement
as of the date of such recording.
 
Section 11. Entire Agreement.  This Amendment, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof.  Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  It is understood and agreed that each
reference in each Loan Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby.
 
Section 12. GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.  SECTIONS 11.14 AND 11.15 OF THE CREDIT
AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL
APPLY HERETO.
 
Section 13. Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 14. Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery by
facsimile or other electronic means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
 
Section 15. Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 


 
-6-

--------------------------------------------------------------------------------

 


[Remainder of Page Intentionally Left Blank]
 


 
-7-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 



 
CENVEO CORPORATION, a Delaware corporation
               
By:
             /s/ Scott J. Goodwin
     
Name:  Scott J. Goodwin
     
Title:    CFO
 






 
CENVEO, INC., a Colorado corporation
               
By:
             /s/ Scott J. Goodwin
     
Name:  Scott J. Goodwin
     
Title:    CFO
 















Signature Page to Amendment No. 1


 
 

--------------------------------------------------------------------------------

 



 
CENVEO COMMERCIAL OHIO, LLC, a Colorado limited liability company
CNMW INVESTMENTS, INC., a Delaware corporation
CENVEO GOVERNMENT PRINTING, INC., a Colorado corporation
CENVEO SERVICES, LLC, a Colorado limited liability company
DISCOUNT LABELS, LLC, an Indiana limited liability company
CENVEO OMEMEE LLC, a Delaware limited liability company
COLORHOUSE CHINA, INC., a Colorado corporation
RX JV HOLDING, INC., a Delaware corporation
CRX JV, LLC, a Delaware limited liability company
CRX HOLDING, INC., a Delaware corporation
RX TECHNOLOGY CORP., a Delaware corporation
CADMUS PRINTING GROUP, INC., a Virginia corporation
CADMUS FINANCIAL DISTRIBUTION, INC., a Virginia corporation
GARAMOND/PRIDEMARK PRESS, INC., a Maryland corporation
WASHBURN GRAPHICS, INC., a North Carolina corporation
CADMUS JOURNAL SERVICES, INC., a Virginia corporation
CADMUS DELAWARE, INC., a Delaware corporation
CADMUS UK, INC., a Virginia corporation
EXPERT GRAPHICS, INC., a Virginia corporation
CADMUS MARKETING GROUP, INC., a Virginia corporation
CADMUS MARKETING, INC., a Virginia corporation
CADMUS/O’KEEFE MARKETING, INC., a Virginia corporation
OLD TSI, INC., a Georgia corporation
CADMUS INVESTMENTS, LLC, a Delaware limited liability company
PORT CITY PRESS, INC., a Maryland corporation
CADMUS INTERNATIONAL HOLDINGS, INC., a Virginia corporation
CDMS MANAGEMENT, LLC, a Delaware limited liability company
MADISON/GRAHAM COLORGRAPHICS, INC., a California corporation
VSUB HOLDING COMPANY, a Virginia corporation
VAUGHAN PRINTERS INCORPORATED, a Florida corporation
 
               
By:
             /s/ Scott J. Goodwin
     
Name:  Scott J. Goodwin
     
Title:    Chief Financial Officer
 

 
 
 

 


Signature Page to Amendment No. 1




 
 

--------------------------------------------------------------------------------

 





 
MADISON/GRAHAM COLORGRAPHICS INTERSTATE SERVICES, INC., a California corporation
COMMERCIAL ENVELOPE MANUFACTURING CO. INC., a New York corporation
CENVEO CEM, INC., a Delaware corporation
CENVEO CEM, LLC, a Delaware limited liability company
REX 2010, LLC, a Florida limited liability company
136 EASTPORT ROAD, LLC, a Delaware limited liability company
LIGHTNING LABELS, LLC, a Delaware limited liability company
NASHUA CORPORATION, a Massachusetts corporation
NASHUA INTERNATIONAL, INC., a Delaware corporation
IMPAXX, INC., a Delaware corporation
CMS GILBRETH PACKAGING SYSTEMS, INC., a Delaware corporation
ENVELOPE PRODUCT GROUP, LLC, a Delaware limited liability company
CENVEO MCLAREN MORRIS AND TODD COMPANY, a Nova Scotia unlimited company
               
By:
             /s/ Scott J. Goodwin
     
Name:  Scott J. Goodwin
     
Title:    Chief Financial Officer
 











Signature Page to Amendment No. 1




 
 

--------------------------------------------------------------------------------

 





 
BANK OF AMERICA, N.A., as Administrative Agent
               
By:
             /s/ Robert Q. Mahoney
     
Name:
Robert Q. Mahoney
     
Title:
Sr. Vice President
 











Signature Page to Amendment No. 1




 
 

--------------------------------------------------------------------------------

 





 
BANK OF AMERICA, N.A., as an Increase Loan Lender
               
By:
             /s/ Robert Q. Mahoney
     
Name:
Robert Q. Mahoney
     
Title:
Sr. Vice President
 













Signature Page to Amendment No. 1




 
 

--------------------------------------------------------------------------------

 





 
PNC BANK, NATIONAL ASSOCIATION, as an Increase Loan Lender
               
By:
             /s/ Joseph K. Kotusky
     
Name:
Joseph K. Kotusky
     
Title:
Vice President
 













Signature Page to Amendment No. 1




 
 

--------------------------------------------------------------------------------

 





 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Increase Loan Lender
               
By:
             /s/ David Klages
     
Name:
David Klages
     
Title:
Duly Authorized Signer
 











Signature Page to Amendment No. 1




 
 

--------------------------------------------------------------------------------

 





 
WEBSTER BUSINESS CREDIT CORPORATION, as an Increase Loan Lender
               
By:
             /s/ Christopher Magnante
     
Name:
Christopher Magnante
     
Title:
Vice President
 











Signature Page to Amendment No. 1




 
 

--------------------------------------------------------------------------------

 





 
BARCLAYS BANK PLC, as an Increase Loan Lender
               
By:
             /s/ Noam Azachi
     
Name:
Noam Azachi
     
Title:
Vice President
 











Signature Page to Amendment No. 1




 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
TO AMENDMENT
 
Name of Lender
Revolving Commitment Increase
   
Bank of America, N.A.
$10,400,000
   
Wells Fargo Bank, National Association
$9,600,000
   
Barclays Bank plc
$4,500,000
   
PNC Bank, National Association
$4,000,000
   
Webster Business Credit Corporation
$1,500,000
   
Total
$30,000,000













1-1


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
TO AMENDMENT
 


Name of Lender
Revolving Commitments
   
Bank of America, N.A.
$50,400,000
   
Wells Fargo Bank, National Association
$39,600,000
   
Barclays Bank plc
$34,500,000
   
General Electric Capital Corporation
$30,000,000
   
PNC Bank, National Association
$29,000,000
   
TD Bank, N.A.
$20,000,000
   
Amalgamated Bank
$10,000,000
   
Webster Business Credit Corporation
$11,500,000
   
MIHI LLC
$5,000,000
   
Total
$230,000,000











2-1
 
 
 